NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  GILBERT RUBEN MORENO, Appellant.

                             No. 1 CA-CR 18-0316
                              FILED 11-1-2018


            Appeal from the Superior Court in La Paz County
                        No. S1500CR201600253
              The Honorable Matthew G. Newman, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Craig Williams, Attorney at Law PLLC, Prescott Valley
By Craig Williams
Counsel for Appellant
                            STATE v. MORENO
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge Paul J. McMurdie joined.


C A T T A N I, Judge:

¶1            Gilbert Ruben Moreno appeals his conviction of possession of
narcotic drugs and possession of drug paraphernalia and the resulting
sentences. Moreno’s counsel filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
certifying that, after a diligent search of the record, he found no arguable
question of law that was not frivolous. Moreno was given the opportunity
to file a supplemental brief, but did not do so. Counsel asks this court to
search the record for reversible error. See State v. Clark, 196 Ariz. 530, 537,
¶ 30 (App. 1999). After reviewing the record, we affirm Moreno’s
convictions and sentences.

             FACTS AND PROCEDURAL BACKGROUND

¶2            A Quartzsite police officer pulled over Moreno for speeding
and learned that Moreno was driving on a suspended license. A drug
detection dog subsequently alerted to the presence of drugs in Moreno’s
vehicle, and the officer found a white substance (later confirmed to be
cocaine) inside a pack of cigarettes on the driver’s side compartment door,
and a glass pipe with burnt residue inside a backpack in the back seat. After
being read his Miranda1 rights, Moreno admitted that the cocaine belonged
to him.

¶3             The State charged Moreno with possession of narcotic drugs,
a class 4 felony, and possession of drug paraphernalia, a class 6 felony. See
Ariz. Rev. Stat. (A.R.S.) §§ 13-3408(A)(1), -3415(A). Moreno moved to
suppress the evidence from the traffic stop, including his statements. After
a suppression hearing, the superior court ruled that the physical evidence
was admissible because it was found after a probable cause search. The
court also ruled that Moreno’s post-Miranda statements were admissible,




1      Miranda v. Arizona, 384 U.S. 436 (1966).


                                      2
                            STATE v. MORENO
                            Decision of the Court

but suppressed Moreno’s pre-Miranda statements made when he was under
arrest and handcuffed.

¶4            A jury found Moreno guilty as charged, and the superior
court sentenced him under A.R.S. § 13-901.01 to two years of supervised
probation, with credit for 18 days of presentence incarceration. The court
ruled that the possession of drug paraphernalia conviction would remain a
felony while Moreno was on probation, but that it would be designated a
misdemeanor upon his successful completion of probation. Moreno timely
appealed.

                               DISCUSSION

¶5           We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none.

¶6            Moreno was represented by counsel at all stages of the
proceedings against him. Moreno was present for portions of the trial, and
counsel waived Moreno’s presence when he was not there. The superior
court also instructed the jury that they were not to hold Moreno’s absence
against him. The record reflects that the superior court afforded Moreno all
his constitutional and statutory rights, and that the proceedings were
conducted in accordance with the Arizona Rules of Criminal Procedure.
The court conducted appropriate pretrial hearings, and the evidence
presented at trial and summarized above was sufficient to support the
jury’s verdicts. Moreno’s sentences fall within the range prescribed by law,
see A.R.S. § 13-901.01, with proper credit given for presentence
incarceration.

                              CONCLUSION

Moreno’s convictions and sentences are affirmed. After the filing of this
decision, defense counsel’s obligations pertaining to Moreno’s
representation in this appeal will end after informing Moreno of the
outcome of this appeal and his future options, unless counsel’s review
reveals an issue appropriate for submission to the Arizona Supreme Court
by petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). On




                                      3
                            STATE v. MORENO
                            Decision of the Court

the court’s own motion, Moreno has 30 days from the date of this decision
to proceed, if he desires, with a pro se motion for reconsideration or petition
for review.




                          AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        4